FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


KRISTIN M. PERRY ; SANDRA B.             No. 10-16696
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO ,                                  D.C. No.
                Plaintiffs-Appellees,    3:09-cv-02292-
                                             VRW
CITY AND COUNTY OF SAN
FRANCISCO ,
      Intervenor-Plaintiff-Appellee,

                  v.

EDMUND G. BROWN , JR., in his
official capacity as Governor of
California; KAMALA D. HARRIS, in
her official capacity as Attorney
General of California; MARK B.
HORTON , in his official capacity as
Director of the California
Department of Public Health & State
Registrar of Vital Statistics; LINETTE
SCOTT , in her official capacity as
Deputy Director of Health
Information & Strategic Planning for
the California Department of Public
Health; PATRICK O’CONNELL, in his
official capacity as Clerk-Recorder
for the County of Alameda; DEAN C.
2                      PERRY V . BROWN

LOGAN , in his official capacity as
Registrar-Recorder/County Clerk for
the County of Los Angeles,
                           Defendants,

HAK-SHING WILLIAM TAM ,
           Intervenor-Defendant,

                 and

DENNIS HOLLINGSWORTH ; GAIL J.
KNIGHT ; MARTIN F. GUTIERREZ;
MARK A. JANSSON ;
PROTECT MARRIAGE.COM - YES ON 8,
A PROJECT OF CALIFORNIA
RENEWAL, as official proponents of
Proposition 8,
  Intervenor-Defendants-Appellants.



KRISTIN M. PERRY ; SANDRA B.             No. 11-16577
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO ,                                  D.C. No.
                Plaintiffs-Appellees,    3:09-cv-02292-
                                               JW
CITY AND COUNTY OF SAN
FRANCISCO ,
      Intervenor-Plaintiff-Appellee,        ORDER

                  v.

EDMUND G. BROWN , JR., in his
official capacity as Governor of
                    PERRY V . BROWN      3

California; KAMALA D. HARRIS, in
her official capacity as Attorney
General of California; MARK B.
HORTON , in his official capacity as
Director of the California
Department of Public Health & State
Registrar of Vital Statistics; LINETTE
SCOTT , in her official capacity as
Deputy Director of Health
Information & Strategic Planning for
the California Department of Public
Health; PATRICK O’CONNELL, in his
official capacity as Clerk-Recorder
for the County of Alameda; DEAN C.
LOGAN , in his official capacity as
Registrar-Recorder/County Clerk for
the County of Los Angeles,
                           Defendants,

HAK-SHING WILLIAM TAM ,
           Intervenor-Defendant,

                 and

DENNIS HOLLINGSWORTH ; GAIL J.
KNIGHT ; MARTIN F. GUTIERREZ;
MARK A. JANSSON ;
PROTECT MARRIAGE.COM - YES ON 8,
A PROJECT OF CALIFORNIA
RENEWAL, as official proponents of
Proposition 8,
  Intervenor-Defendants-Appellants.
4                    PERRY V . BROWN

    On Remand From The United States Supreme Court

                   Filed August 6, 2013

    Before: Stephen Reinhardt, Michael Daly Hawkins,
           and N. Randy Smith, Circuit Judges.


                         ORDER

    In accordance with the Supreme Court’s opinion of June
26, 2013 as well as the resulting judgment, this appeal is
dismissed for lack of jurisdiction. The clerk is directed to
issue the mandate forthwith.